                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF IOWA
                            WESTERN DIVISION

 UNITED STATES OF AMERICA,
                Plaintiff,                                No. 18-cr-4066-CJW
 vs.                                                             ORDER
 JOSE LUIS BAUTISTA-RAMOS,
                Defendant.
                                ____________________

       This matter is before the Court on the Honorable Kelly K.E. Mahoney, Chief
United States Magistrate Judge’s Report and Recommendation (Doc. 16), recommending
that the Court deny defendant’s Motion to Suppress (Doc. 7).
       On August 28, 2018, Defendant filed the motion, which seeks to suppress physical
evidence and statements obtained during a traffic stop. (Doc. 7). The government
timely filed a resistance. (Doc. 10). On September 12, 2018, Judge Mahoney held a
hearing on the motion. On October 15, 2018, Judge Mahoney issued the Report and
Recommendation, which states that “[o]bjections to th[e] Report and Recommendation
. . . must be filed within fourteen . . . days of the service of a copy of th[e] Report and
Recommendation.” (Doc. 16, at 19).
       The time to object to the Report and Recommendation has expired, and neither
party has filed any objections. Thus, the parties have waived their right to a de novo
review of the Report and Recommendation. See, e.g., United States v. Newton, 259
F.3d 964, 966 (8th Cir. 2001) (“Appellant’s failure to file any objections waived his right
to de novo review by the district court of any portion of the report and recommendation
of the magistrate judge as well as his right to appeal from the findings of fact contained
therein.” (citation and internal quotation marks omitted)).      Accordingly, the Court
reviews Judge Mahoney’s Report and Recommendation for plain error. Id. The Court
finds no plain error in Judge Mahoney’s decision. Accordingly, the Court adopts the
factual findings and legal conclusions in the Report and Recommendation. Defendant’s
Motion to Suppress is denied.
      IT IS SO ORDERED this 1st day of November, 2018.



                                      __________________________________
                                      C.J. Williams
                                      United States District Judge
                                      Northern District of Iowa




                                         2
